        Case 1:19-cr-10080-NMG Document 1992 Filed 07/30/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


 UNITED STATES OF AMERICA,

                  Plaintiff,
                                                      Case No. 1:19-cr-10080-NMG
         v.

 GREGORY COLBURN, et al.,

                  Defendants.


         DEFENDANTS’ MOTION IN LIMINE TO PRECLUDE EVIDENCE OF
         DEFENDANTS’ INCOMES, WEALTH, SPENDING, OR LIFESTYLES

       Pursuant to the Court’s Scheduling Order, Defendants hereby move in limine to request

that the Court preclude the government from introducing evidence of their incomes (from any

source, including capital gains), wealth, spending, or lifestyles (including the locations, sizes, and

costs of their residences). Such evidence is irrelevant to any issue at trial and could serve no

purpose other than to unfairly prejudice the jury. For the reasons set forth in the accompanying

memorandum of law, Defendants respectfully request that the Court preclude the introduction of

such evidence and testimony at trial pursuant to Federal Rules of Evidence 401 and 403.

Defendants reserve the right to renew this motion (or raise similar objections) as to specific

evidence that the government seeks to introduce at trial.

                               REQUEST FOR ORAL ARGUMENT

       Pursuant to Local Rules 7.1(d) and 112.1, Defendants respectfully request oral argument

on this motion.




                                                  1
       Case 1:19-cr-10080-NMG Document 1992 Filed 07/30/21 Page 2 of 3




Respectfully submitted,

/s/ Cory S. Flashner                      /s/ Michael Kendall
R. Robert Popeo (BBO # 403360)            Michael Kendall (BBO # 544866)
Mark E. Robinson (BBO # 423080)           WHITE & CASE LLP
Eóin P. Beirne (BBO # 660885)             75 State Street
Cory S. Flashner (BBO # 629205)           Boston, MA 02109-1814
MINTZ, LEVIN, COHN, FERRIS,               Telephone: (617) 979-9310
  GLOVSKY AND POPEO, P.C.                 michael.kendall@whitecase.com
One Financial Center
Boston, MA 02111                          Andrew E. Tomback (pro hac vice)
(617) 348-1605 (telephone)                MCLAUGHLIN & STERN
(617) 542-2241 (fax)                      260 Madison Avenue
rpopeo@mintz.com                          New York, NY 10016
mrobinson@mintz.com
ebeirne@mintz.com                         Counsel for John Wilson
csflashner@mintz.com

Counsel for Elisabeth Kimmel              /s/ Michael K. Loucks
                                          Michael K. Loucks (BBO #305520)
                                          SKADDEN, ARPS, SLATE, MEAGHER &
/s/ Brian T. Kelly                          FLOM LLP
Brian T. Kelly (BBO No. 549566)           500 Boylston Street
Joshua C. Sharp (BBO No. 681439)          Boston, MA 02116
Lauren M. Maynard (BBO No. 698742)        (617) 573-4800
NIXON PEABODY LLP                         michael.loucks@skadden.com
53 State Street
Boston, MA 02109                          Jack P. DiCanio (pro hac vice)
617-345-1000                              SKADDEN, ARPS, SLATE, MEAGHER &
bkelly@nixonpeabody.com                     FLOM LLP
jsharp@nixonpeabody.com                   525 University Avenue
lmaynard@nixonpeabody.com                 Palo Alto, CA 94301
                                          (650) 470-4500
Counsel for Gamal Abdelaziz               jack.dicanio@skadden.com

                                          Counsel for Defendant Marci Palatella


DATED: July 30, 2021




                                      2
        Case 1:19-cr-10080-NMG Document 1992 Filed 07/30/21 Page 3 of 3




                           LOCAL RULE 7.1 CERTIFICATION

Undersigned counsel certifies that, on July 28, 2021, counsel for Defendant Elisabeth Kimmel

conferred with counsel for the government, and the government does not assent to the Motion.


                               CERTIFICATE OF SERVICE

       I, Cory S. Flashner, counsel for Defendant Elisabeth Kimmel, hereby certify that this

document filed through the CM/ECF system will be sent electronically to the registered

participants as identified on the NEF, and paper copies will be sent to those indicated as non-

registered participants.


                                                          /s/ Cory S. Flashner
                                                          Cory S. Flashner




                                              3
